DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No.10,534,995. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the USPAT claims anticipate the instant application’s claims.
Instant Application
USPAT
1. A self-updating apparatus configured to characterize items or conditions, the apparatus being one apparatus in a network of apparatuses and comprising: 
a first processing unit that includes: 
a first measurement unit configured to receive items and take physical measurements of the items; 
a first memory storing parameters for the items, wherein the parameters are useful for categorizing the items based on the physical measurements taken from the items and characteristics calculated using the physical measurements; and 
a first processing module including an artificial intelligence program, the first processing module: 
automatically selecting a source from which to receive new parameters, wherein the first processing module selects the new parameters to receive based on similarity between physical measurements taken by the first processing unit and physical measurements that were taken by the sources; 
automatically modifying at least some of the parameters that are stored in the first memory with the new parameters received from the source and with measurements taken by the first processing unit to generate modified parameters; and transmitting a subset of the modified parameters to one or more recipients, wherein at least one of the source and the recipients is a second processing unit that includes a second measurement unit configured similarly to the first measurement unit, a second memory, and a second processing module configured similarly to the first processing module.
1. A self-updating apparatus configured to categorize items or conditions, the apparatus being one apparatus in a network of apparatuses and comprising:
a first processing unit that includes:
a first measurement unit configured to receive items and take physical measurements of the items;
a first memory storing parameters for the items, wherein the parameters are useful for categorizing the items based on the physical measurements taken from the items and characteristics calculated using the physical measurements; and
a first processing module including an artificial intelligence program, the first processing module:
automatically selecting a source from which to receive new parameters, wherein the first processing module selects the new parameters to receive based on similarity between physical measurements taken by the first processing unit and physical measurements that were taken by the sources, and wherein selection of source includes comparison of geographic locations between the first processing module and the source;
automatically modifying at least some of the parameters that are stored in the first memory with the new parameters received from the source and with measurements taken by the first processing unit to generate modified parameters; and
transmitting a subset of the modified parameters to one or more recipients, wherein the source and the recipients are part of the network of apparatuses, and wherein at least one of the source and the recipients is a second processing unit that includes a second measurement unit configured similarly to the first measurement unit, a second memory, and a second processing module configured similarly to the first processing module.



	As shown in the above comparison, other than the bolded limitations, the claims are identical thus rendering the current claims patent ineligible. The same analysis applies to claim 13 in both the instant application and USPAT.
	Dependent claims 2-12 and 14-16 are mapped to each other respectively from the instant application to the USPAT.
As a reminder, Applicant is cautioned that should they ask the double patenting rejection be held in abeyance, the response can be considered non-responsive as per MPEP § 804(I)(B)(1):
“A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” 
and:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03”
	Examiner suggests Applicant file a terminal disclaimer or amending the claims in order to overcome the double patenting rejection lest their response be considered non-responsive.
Claim Objections
Claim 3 objected to because of the following informalities:  the claim text repeats itself.  Appropriate correction is required.
Allowable Subject Matter
	No art has been cited for claims 1-16. As the claims recite the same substantial subject matter as allowed claims in USPAT 10,534,995, the claims are allowed for the same reasons. Please see the prosecution history of the above patent (Application Number 13,843,784) for a complete prior art and rejection history.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124